Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of the amendments, the claims are rejected in further view of the prior art of Sandhu et al. (US 2012/0158011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-57, 62-63, 68-69, 71-72, 77-79, 81-83 and 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman et al. (US 2002/0198554; “Whitman”) in view of Sandhu et al. (US 2012/0158011; “Sandhu”). Regarding claims 55 and 68, Whitman discloses a medical puncture system, also considered a puncture device insertion system, comprising a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) to support (via attachment at 16) a puncture device (e.g., 306; figs. 5a-5h; or trocar 1000), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted into the cavity, a sensor (e.g., torque sensor 336 or gas sensor 1410) configured to generate a signal indicative of motion of the puncture device through .
Whitman does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the system of Whitman in view of the teachings of Sandhu such that the controller is configured to receive information, via a proximity sensor placed on the instrument (puncture device in the case of Whitman), indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
Regarding claim 57, the signal is indicative of the puncture device (306) being in the cavity ([0046]-[0053] of Whitman). 
Regarding claim 56, the signal is indicative of motion from a first layer of tissue to a second layer of tissue any time the device is moved from a first layer of tissue that has a higher resistance than the second layer of tissue (i.e., torque sensor will sense drop in torque required to advance needle). 
Regarding claim 62, Whitman discloses that the sensor may comprise an optical sensor (600; [0057]) configured to emit light (via 608) and detect (via 612) a reflection of the light to generate the signal. 
Regarding claim 63, the sensor comprises a force (i.e., torque) sensor (336 of Whitman) configured to generate the signal in response to a force on the puncture device. That is to say, the amount of torque required to move the puncture device through the tissue is indicative of the force on the puncture device. 
Regarding claim 69, the controller is configured to operate the drive system based on the signal to cause the manipulator to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal (see [0053] and [0086]).
Regarding claims 71 and 72, Whitman discloses that operating the drive system to inhibit the movement of the puncture device comprises inhibiting a range of motion of the puncture device, in particular translational motion of the puncture device to within a distance of an initial position of the puncture device (i.e., inhibit motion of puncture device (306) beyond the point where puncture device punctures abdominal wall; feedback from sensor halts penetration ([0046]-[0053]); maximum translational motion is kept within a distance corresponding to wall thickness since motion is stopped once puncture device punctures wall). 
Regarding claims 77 and 78, Whitman discloses a method of operating a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) supporting (via attachment at 16) a 
As discussed above, Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the method of Whitman in view of the teachings of Sandhu such that the controller receives information, via a proximity sensor placed on the instrument (puncture device in the case of Whitman), indicative of a keepout volume and causes the manipulator, based on the information indicative of the keepout volume, to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
Regarding claim 79, detecting motion of the puncture device comprises detecting a force on the puncture device (wherein detecting torque force via torque sensor 336 is indicative of force on puncture device). 
Regarding claims 81-83, causing the controllable manipulator to guide insertion of the puncture device of Whitman comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity ([0046]-[0053]), inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), and inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement from initial position of puncture device against skin is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity). 
Regarding claims 85 and 86, the information indicative of the keepout volume (“red zone” of Sandhu) is indicative of one or more anatomical features to be avoided by the puncture device as taught by Sandhu (see at least [0066] of Sandhu), and the keepout volume comprises an operator-selected keepout volume as further taught by Sandhu (see at least [0081], wherein the user selects the proximity zones, which includes the red zone).
Claim(s) 55, 57, 68-69, 71-72, 77-78, 81-83, and 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos et al. (US 2016/0008075; “Velhamos”) in view of Sandhu. Regarding claims 55 and 68, Velhamos discloses a medical puncture system (figs. 9a,9b) comprising a controllable manipulator (916,918) to support a puncture device (920), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted into the cavity, a sensor (926) to generate a signal indicative of motion of the puncture device through the tissue into the cavity, a drive system (motor 914) coupled to the controllable manipulator, and a controller (912) operably coupled to the sensor and the drive system, the controller configured to operate the drive . 
Velhamos does not expressly disclose that the controller is configured to receive information indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to cause the controllable manipulator to inhibit movement of the puncture device into the keepout volume. 
Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the system of Velhamos in view of the teachings of Sandhu such that the controller is configured to receive information, via a proximity sensor placed on the instrument (puncture device in the case of Velhamos), indicative of a keepout volume and operate the drive system based on the information indicative of the keepout volume to inhibit movement of the puncture device into the keepout volume for the obvious advantage of protecting surrounding tissue from unintended instrument-to-tissue contact and keeping the puncture device at a prudently safe distance from any unexpected anatomical structures.
Regarding claim 57, the signal is indicative of the puncture device being in the cavity ([0047] of Velhamos).
Regarding claim 69, the controller (912) is configured to operate the drive system (914) based on the signal to cause the manipulator (916,918) to guide the creation of the puncture by 
Regarding claims 71 and 72, the drive system is operated to inhibit a translational range of motion of the puncture device to within a distance of an initial position of the puncture device. In particular, when the puncture device is positioned against a tissue layer, the translational range of motion is limited to within a distance corresponding to the thickness of the tissue layer since penetration into the cavity causes motion to stop ([0047] of Velhamos).
Regarding claims 77 and 78, Velhamos discloses a method of operating a controllable manipulator (916,918) supporting a puncture device (920), the method comprising detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected motion, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by detecting change in flow rate of insufflation fluid; [0044]-[0047]). Velhamos does not expressly disclose the step of receiving information indicative of a keepout volume and causing the manipulator, based on information indicative of a keepout volume, to inhibit movement of the puncture device into the keepout volume. 
As discussed above, Sandhu discloses another system comprising a controller operably coupled to a drive system used to control movement of a manipulator (302) that supports a surgical instrument (catheter cartridge 402 and associated catheter).  Sandhu discloses that the controller is configured to receive information (via a proximity sensor; [0054]) indicative of a keepout volume (“red zone” of Sandhu, which corresponds to zone nearest body tissue to be avoided) and operate the drive system based on the information indicative of the keepout volume to cause the manipulator to inhibit movement of the surgical instrument into the keepout volume (see entire document, esp. abstract, [0054], [0066]), in order to avoid unintended instrument-to-tissue contact. It would have been obvious to one of ordinary skill in the art to have modified the method of Velhamos in view of the teachings of Sandhu such that the 
Regarding claims 81-83, causing the controllable manipulator to guide insertion of the puncture device of Velhamos comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity, inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), and inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement (from initial position of puncture device against skin) is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity).
Regarding claims 85 and 86, the information indicative of the keepout volume (“red zone” of Sandhu) is indicative of one or more anatomical features to be avoided by the puncture device as taught by Sandhu (see at least [0066] of Sandhu), and the keepout volume comprises an operator-selected keepout volume as further taught by Sandhu (see at least [0081], wherein the user selects the proximity zones, which includes the red zone).
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu as applied to claim 55 above and further in view of Gattani et al. (US 2008/0097165; “Gattani”). Whitman in view of Sandhu discloses the invention substantially as stated above, including that the device may comprise a memory that includes calibration information ([0077]), and discloses an indicator system (8a,8b, display device; fig. 1; [0033]) which is understood by one of ordinary skill in the art to produce human-perceptible feedback . 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal ([0089]-[0090]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and an image (e.g., CAT scan; fig. 5) of the patient.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to include an indicator system operable by the controller to produce a human-perceptible feedback based on the signal in combination with patient information in the form of a display as taught by Gattani in order to allow the user to easily monitor location of the puncture member with respect to patient tissue via a visual display to ensure that the puncture member is positioned as desired by the user. Regarding claim 59, Gattani discloses that the patient information may comprise the starting point (see abstract), and therefore makes obvious using the location of an insertion site for the puncture as the particular patient information in the device of Whitman as modified by Gattani, so that a proposed trajectory may be shown on the display. Regarding claims 60 and 61, Gattani teaches that the patient information may comprise an image of the anatomical location of the tissue through which the instrument is to be guided, and therefore makes obvious using a thickness of the patient tissue (in the form of an image of patient tissue; see for example fig. 5) as the patient information in order to be able to view the location of the device of Whitman as it moves through the patient’s tissue.
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu as applied to claim 55 above and further in view of Gattani. Velhamos in view of Sandhu discloses that an indicator system operable by the controller to produce human-perceptible feedback based on the signal, but does not disclose that an indicator system is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal (electromagnetic tracking system – [0012]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and a 3D volumetric scan of the patient.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to include an indicator system operable by the controller to produce a human-perceptible feedback based on the signal in combination with patient information in the form of a display as taught by Gattani in order to allow the user to easily monitor location of the puncture member with respect to patient tissue via a visual display to ensure that the puncture member is positioned as desired by the user. Regarding claim 59, Gattani discloses that the patient information may comprise the starting point (see abstract), and therefore makes obvious using the location of an insertion site for the puncture as the particular patient information in the device of Velhamos as modified by Gattani, so that a proposed trajectory may be shown on the display. Regarding claims 60 and 61, Gattani teaches that the patient information may comprise an image of the anatomical location of the tissue through which the instrument is to be guided, and therefore makes obvious .
Claim 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu as applied to claim 55 above and further in view of Burnett et al. (US 2008/0249467; “Burnett”). Regarding claims 64 and 65, Whitman in view of Sandhu discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Whitman discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue. 
Burnett discloses another medical puncture system that, like the prior art of Whitman, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity (see abstract). According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), or an electrical sensor that senses changes in electrical properties such as capacitance and impedance of the tissue through which the puncture device is being inserted ([0012], [0048]), and discloses such sensors as alternatives to various insertion force sensors. Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art of Whitman to use a pressure sensor or an impedance sensor as taught by Burnett in place of the torque sensor disclosed by Whitman since such a modification is merely a substitution of one known sensor that can be used to provide an indication that a puncture device has entered an anatomical cavity for another wherein the results are predictable and there is a reasonable expectation of success.  
Claims 56, 62-65 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu as applied to claims 55 and 77 above and further in view of . 
Burnett discloses another medical puncture system that, like the prior art of Velhamos, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity. According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), an electrical sensor that senses changes in electrical properties such as capacitance and impedance of the tissue through which the puncture device is being inserted ([0012], [0048]), an optical sensor configured to emit light and detect reflection of the light to generate the signal ([0042]), or a force sensor configured to generate the signal in response to a force on the puncture device ([0042]), and discloses such sensors as alternatives to various insertion force sensors. Therefore, it would have been considered obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to use any of a pressure sensor, an impedance sensor, an optical sensor, or a force sensor, as taught by Burnett in place of flow sensor (26) disclosed by Velhamos since such a modification is merely a substitution of one known sensor that can be used to provide an indication that a puncture device has entered an anatomical cavity for another wherein the results are predictable and there is a reasonable expectation of success. Regarding claim 56, with such a modification (e.g., the impedance sensor in place of flow sensor), the signal will be indicative of motion from a first layer of tissue to a second layer of tissue any time the two tissue layers have a different impedance.
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu as applied to claim 68 above and further in view of Simon (US 2007/0249911). Velhamos in view of Sandhu discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information.
Simon discloses that it is well known to optimize a therapy by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]). It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Velhamos to adjust guidance provided for creating the puncture based on the patient information as taught by Simon in order to ensure that creation of the puncture is optimized for the particular patient.
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu as applied to claim 68 above and further in view Simon (US 2007/0249911). Whitman in view of Sandhu discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information
Simon discloses that it is well known to optimize an automated therapy ([0119]) by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient .
Claim 65, 66, 70, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu as applied to claims 55, 68 and 77 above and further in view of Ting (US 2010/0274191). Velhamos in view of Sandhu discloses the invention substantially as stated above, including wherein the controller is configured to operate an insufflator to eject fluid through the puncture device ([0045]-[0047] of Velhamos), and the sensor is configured to generate a signal in response to the ejected fluid. Velhamos discloses a flow sensor that senses flow of the fluid once the puncture device penetrates the abdominal wall ([0047]), but fails to disclose a pressure sensor that generates a signal in response to a pressure of ejected fluid flow.
Ting teaches another medical puncture system that also includes a sensor for indicating when a puncture instrument has penetrated into a cavity (see abstract). Ting discloses various sensors, including a pressure sensor that detects fluid flow resistance ([0037]). When the end of the puncture member enters into the cavity, the fluid flow resistance at the end of the puncture member will decrease, allowing fluid to exit the piercing member more easily than when it is passing through other tissues. The decrease in resistance provides an indication to the operator that the first end of the puncturing device is in the cavity ([0037]). Therefore, it would have been .
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu and Ting as applied to claim 66 above and further in view of Sekino et al. (US 5,328,458; “Sekino”). Velhamos in view of Sandhu and Ting discloses the invention substantially as stated above, including that the controller is configured to operate the insufflator to eject the fluid, wherein the fluid is a gas. The sensor provides a first signal that indicates that the distal portion of the puncture device is in the tissue, and a second signal that indicates that the distal portion of the puncture device is in the cavity. Velhamos in view of Ting fails to disclose ejecting the fluid at a first flow rate in response to the first signal and ejecting the fluid at a second flow rate greater than the first flow rate in response to the second signal.  Sekino discloses that it is known to provide a first flow rate (1 lit/min) of insufflation fluid during penetration of tissue for safety reasons (col. 5, ll. 52-65) and a second faster flow rate of insufflation fluid (e.g., up to 16 lit/min) once the puncture device has entered into the body cavity. In view of Sekino’s teaching that it is known to eject fluid at a first (lower) flow rate during penetration of tissue for safety reasons, it would have been obvious to one of ordinary skill in the art to have modified the prior .  
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu as applied to claim 71 above and further in view of Takagi (US 2016/0008082). Whitman in view of Sandhu discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Whitman such that an angle of an insertion axis of the puncture device relative to the tissue is within a predetermined range as taught by Takagi in order to ensure that the puncture device penetrates the tissue in the desired area at an optimal angle.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu as applied to claim 71 above and further in view of Takagi (US 2016/0008082). . 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Velhamos such that an angle of an insertion axis of the puncture device relative to the tissue is within a predetermined range as taught by Takagi in order to ensure that the puncture device penetrates the tissue in the desired area at an optimal angle.
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sandhu as applied to claim 68 above and further in view of Rogers et al. (US 2011/0071473). Whitman in view of Sandhu discloses the invention substantially as stated above including a controller configured to operate a drive system, but fails to disclose that the controller is configured to operate the drive system to perform a surgical operation using a medical tool when the medical tool is supported by the manipulator and inserted through the puncture into the cavity. Whitman does however discloses that it is known to insert a medical device through the puncture device and into the cavity of the patient. 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to .
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Sandhu as applied to claim 68 above and further in view of Rogers et al. (US 2011/0071473). Velhamos in view of Sandhu discloses the invention substantially as stated above including a controller configured to operate a drive system, but fails to disclose that the controller is configured to operate the drive system to perform a surgical operation using a medical tool when the medical tool is supported by the manipulator and inserted through the puncture into the cavity. 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to perform a surgical operation using a medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




KSH 9/1/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771